DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AI.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 11. (Currently Amended) The FMCW radar receiver of claim 8 [[11]], wherein said LUT index generator includes selection of a new frequency threshold from a frequency threshold look- up table (LUT) based on a current LUT index provided by said LUT index generator.
Allowable Subject Matter
Claims 1-2, 6-9, 11, 14-16, 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach at least the feature “the dynamically generating utilizing delta (A) G IQ correction values (AG[nls) and AP IQ correction values (AP[nls) stored in the LUT, wherein based on said slope rate and a starting frequency of said chirped LO signal during each said chirp a LUT index generator applies the LUT index to the LUT and causes said LUT to output a selected one of said AG[nls to a pain correction parameter accumulator to generate each one of said G[nls and one of said AP[nls to a phase correction parameter accumulator to generate each one of said P[nl.”  
The closest prior art is found to this feature is Atherton (US 2008/0159370) which teaches “The phase-to-amplitude converter 16 is a look-up-table (LUT) and includes data corresponding to the amplitude of the cosine wave as a function of advancing phase. Each memory location includes an amplitude value that corresponds to a phase value. Therefore, as each phase value generated by phase accumulator 14 is presented to LUT 16, a digital amplitude corresponding to the phase is retrieved. Thus, the sequence of digital words read from LUT 16 corresponds to the advancing phase of a cosine wave (i.e., over the interval of 0-2.pi. radians, i.e., 0.degree.-360.degree.). The digital signals provided by the phase accumulator 14 may include any suitable number of bits, such as 8, 12, 16, 24, 32, etc. The amplitude data is directed into multiplier 22 where it is modified by the equalization and delay table (18, 20) (Para. 33).”  However, Atherton does not teach accumulators.    Based on additional searching, Lewis (US 4,489,392) teaches an accumulator that feeds a lookup table 59 as shown in Fig. 2 but Lewis neither teaches gain correction nor FMCW.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.W.J./Examiner, Art Unit 3648          

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648